DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 2/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP 10433253 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Allowable Subject Matter
Claims 2-19 allowed.
The following is an examiner’s statement of reasons for allowance:

As claims 2 and 14, None of these references, taken alone or in any reasonable combination, teach an apparatus and non-transitory medium comprising encode a second frame for transmission to the AP, the second frame comprising a WUR mode element indicating that the non-AP STA is requesting to enter WUR mode, the WUR mode element indicating duty cycle timing, including a duty cycle period, for operating in the WUR mode; wherein when the non-AP STA is in the WUR mode, the processing circuitry is configured to cause the non-AP STA to transition between a WUR awake state and a WUR doze state in accordance with the duty cycle timing, wherein when the non-AP STA is not in the WUR mode, the processing circuitry? is configured to cause the non-AP STA to be in a non-WUR awake state and refrain from transiting between the WUR awake state and the WUR doze state, wherein when the non-AP STA is in the WUR mode, the processing circuitry is configured to enable the non-AP STA to receive a WUR wake-up frame from the AP when the non-AP STA is in the WUR awake state, the WUR awake state being a receive only state, wherein during the WUR doze state, the non-AP STA is not able to receive the WUR wake-up frame, and wherein in response to receipt of the WUR wake-up frame, the processing circuitry is configured to exit WUR mode and transition the non-AP STA from the WUR awake state to the non-WUR awake state and in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior arts of record.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414